DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 3-12 and 14-20 are pending.  Claims 1 and 12 are independent.  Claims 1, 3, 5, 12, 14 and 16 are currently amended.  Claims 2 and 13 are canceled.  Amendments to the claims are accepted.

Allowable Subject Matter

3.	Claims 1, 3-12 and 14-20 are allowed.  The closest prior art Neumann (US Patent 9,654,485) discloses an analytics-based security monitoring system for receiving data in the form of event logs from one or more network devices transferred through a computing environment, detecting a plurality of behavioral characteristics from the received event logs, identifying behavioral fragments composed of related behavioral characteristics, and identifying an attack by correlating the behavioral fragments against patterns of known malicious attacks and Parker (US PG Pub. 2013/0312092) discloses a system and method for identifying and analyzing cyber-attacks and profiling adversaries responsible for such attacks.  The prior art made of record, either in singular or in combination, does not teach or fairly suggest the combination of elements as recited in independent claim 1:
determine, based at least in part on the identified one or more features, respective scores for each respective profile of the plurality of profiles, the respective scores indicating likelihoods that the network activity is attributable to each respective profile of the plurality of profiles representative of a respective person or group; 
transmit data to present, to a user, at least a subset of the plurality of profiles and the respective scores associated with the subset of the plurality of profiles; and 
receive, from the user, an input indicating that the network activity, based on the transmitted profiles and respective associated scores, is attributable to at least one of: a particular profile of the subset of the plurality of profiles, or a new profile representative of a person or group.

and the combination of elements as recited in independent claim 12:
determining, based at least in part on the identified one or more features, respective scores for each respective profile of the plurality of profiles, the respective scores indicating likelihoods that the network activity is attributable to each respective profile of the plurality of profiles representative of a respective person or group; 
transmitting data to present, to a user, at least a subset of the plurality of profiles and the respective scores associated with the subset of the plurality of profiles; and 
receiving, from the user, an input indicating that the network activity, based on the transmitted profiles and respective associated scores, is attributable to at least one of: a particular profile of the subset of the plurality of profiles, or a new profile representative of a person or group.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433